Title: To James Madison from an Unidentified Correspondent, 14 April 1812
From: 
To: Madison, James


Sir,
Newyork April 14th. 1812.
In my opinion, your honor, the honor of the United States, and the honor of this State, require that a complete examination of the pretentions and Claims of the Military aplicants, whose names have been laid before, and Sanctioned by the Senate, Should take place, previous to their being Commissioned; if Nothing else render it necessary the Juggling used by the Clintonian faction, to have your enemies appointed, and Your friends rejected, would be a Sufficient motive to produce a Scrutiny.
Herewith you have a list of the appointments for this State with Remarks on each name with Whom I am acquainted.


Peter P. Schuyler
Colonel

Federalist.


Robt: Leroy Livingston
Lieut. Col.

Well Known by the name of “Crazy Bob” and if throwing Decanters and Glasses were to be the weapons used, he would make a most excellent Lieut. Colonel,


John Chrystie
do

a very clever young man, tho not competent to the office; perhaps, from the Scarseness of Materials, is as good as could be met with,


James Robert Mullany
Major

Shakespear drew his character in the Play of “alls well that ends well”—“Parolles—a parasitical follower of Great Men, a coward, but vain, and a great pretender to valor”—


Henry F. Yates
do

Not Known—



James McKeon
Captn. Artilery

The most disgracefull, and contemptible appointment ever made; he is the most ignorant and the most Despicable character in the community,


John M. OConnor
Lieut. artilery

a most Worthy Lieutenant, and a most worthy Second to the Redoubtable Captn. McKeon,


John Sproul
Captn. Infantry

Good.


M. Myers
do

Good.


Peter Ogilvie
do

will be good.


White Youngs
do

do


W D. Lawrence
do

a genteel Young man, and will do well enough to Stop a bullet,


Hugh H. Martin,
do
}
Not Known.


Willm Trull
do


John Ryan
do


Robt. Brett



Jno. M Fink
1st. Lieut. Infantry

he is unquestionably a brave Soldier.


John Valleau
    do

Good,


Stephen W Kearney
    do

well enough


W. B. Adams
    do

will be Good.


Robt. S. Gardner
    do
}
Not Known.


David Curtis
2nd. do


Joseph E. Eldridge
2nd. do

a fine Young man.


W. W. Miller,





Henry Hart.





& John Kirby,
Ensigns

Not Known.


Those remarks are made from a Sincere wish to do the administration and the Country Service; the Writer Never did apply, nor ever will Receive an office—he is a republican of the old School—he is
No Trimmer
